


[grog_ex102002.gif] [grog_ex102002.gif]




GROGENESIS, INC.

101 S. Reid Street, Suite 307

Sioux Falls, SD 57103




February 27, 2017




[SHAREHOLDER NAME AND ADDRESS]




Re:

GroGenesis, Inc. Warrant Terms Reset Offer




Dear ____________:




Thank you for participating in our company’s recent unit private placement
offering comprising one share of common stock and one warrant for one share of
common stock at a unit price of $0.10 which was completed on July 18, 2016 (the
“$0.10 PP”).  We are grateful to have supporters like yourself at this early
stage of our company as we begin to launch our flagship product, AgraBurst
PROTM.




We are pleased to offer to you the opportunity to reprice all of the Common
Stock Purchase Warrants (“Warrants”) acquired by you under the $0.10 PP.  As you
know, we have just authorized a new unit private placement in order to raise
additional funds to continue the launch of our products and for general working
capital.  While the price of this new unit private placement is the same at
$0.10 per unit, the terms are different with one share of common stock and two
warrants, each for one share of common stock (the “New PP”). The New PP
financing documents are attached hereto as Exhibit A (the “New PP Agreements”).
 In addition, the warrants are exercisable for three years and have a strike
price of $0.15.




In consideration for your participation in the New PP, we hereby offer you the
following modifications to your $0.10 PP:




·

Change the exercise term of the Warrants from the date of your investment to
three years;

·

Reduce the exercise price of the Warrants from $0.20 to $0.15; and

·

Add an additional warrant for one share of common stock with the foregoing
terms.




We covenant that, upon acceptance of this offer and your participation in the
New PP, the modified Warrants and new warrant will be issued and delivered to
you within 10 business days of the date of closing of the New PP.  To accept
this offer, you must counter execute this letter agreement and return the fully
executed agreement to us via email at rdk@GroGenesis.com (with a copy to
Greenberg Traurig LLP, attn.: Mark Lee, at leema@gtlaw.com or via fax at (916)
448-1709).  If you execute and return this letter and the executed New PP
Agreements within 3 business days after the date first reference above, this
shall be deemed to be your formal notice to participate in the New PP. If you do
not execute and return this letter within 3 business days after the date first
reference above, you will have been deemed to have elected to not participate in
the New PP.




Please do not hesitate to call me if you have any questions.











1







--------------------------------------------------------------------------------










Yours truly,




GROGENESIS, INC.




Per:  __________________________

Richard Kamolvathin, CEO




Agreed this _____ day of ____________, 2017:




__________________________________

Signature




Name: ____________________________










































































2





